OPINION
By THE COURT
Submitted on motion of the appellee to dismiss the proceedings because there is no bill of exceptions on file, it having been ordered stricken on motion.
We have examined the four assignments of error and find that each of them relates to the evidence and would require the transcript of the testimony to exemplify the errors assigned. Inasmuch as there is no bill of exceptions we could not determine whether or not the claims of error are well made. The action then required in this court will not be to dismiss as sought in the motion but to affirm the judgment and remand the cause to the trial court. It will be so ordered. Exceptions may be noted.
CRAIG, PJ, HORNBECK and BARNES, JJ, concur.